Citation Nr: 0504080	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  94-16 648	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1971.

Service connection for PTSD was denied by an April 1989 Board 
decision.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that denied reopening the veteran's claim for 
service connection for PTSD.  The veteran filed a notice of 
disagreement in March 1993.  The RO issued a statement of the 
case in April 1993.  The RO received the veteran's 
substantive appeal in May 1993.  

In October 1996 and February 2001, the Board remanded the 
matter to the RO.  

During the pendency of the appeal, the veteran's claims 
folder was transferred to the VA RO in Los Angeles, 
California.  

In April 2004, the RO issued a supplemental statement of the 
case in which it reopened the veteran's claim and denied 
service connection for PTSD.  Even though the RO reopened the 
claim, the Board is required to consider whether the 
appellant has submitted new and material evidence to reopen 
the claim before considering the claim on the merits.  38 
U.S.C.A. § 7104(b); See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Such consideration is set forth in the decision 
below.

FINDINGS OF FACT

1.  In an April 1989 decision, the Board denied the 
appellant's claims of entitlement to service connection for 
PTSD.  Reconsideration of this Board decision has not been 
requested, on motion by the appellant or his representative, 
or by the Board.

2.  Additional evidence associated with the claims file since 
the April 1989 decision was not previously considered, is not 
cumulative or duplicative, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The April 1989 Board decision that denied service 
connection for PTSD is final.  38 U.S.C.A. §§ 511(a), 
7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2004).  

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In an April 1989 decision, the Board denied service 
connection for an acquired psychiatric disorder and PTSD.  
Unless the Chairman of the Board orders reconsideration, all 
decision of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 
38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  Because the record 
does not reflect that the veteran or his representative, or 
the Board requested reconsideration of the April 1989 
decision, that decision is final based on the evidence then 
of record.  Id.

In October 1992, the veteran sought to reopen a claim seeking 
service connection for PTSD.  Thus, new and material evidence 
is needed to reopen the claim. 38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156(a) (2001); Barnett v. Brown, 
83 F.3d. at 1383.  The question is whether new and material 
evidence has been presented since the April 1989 Board 
decision that would permit the reopening of the claim for 
service connection for PTSD.  See Evans v. Brown, 9 Vet. App. 
273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  VA 
must review all of the evidence submitted since the April 
1989 Board decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been submitted to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

Evidence before the Board in April 1989, included service 
medical records, VA treatment records and an April 1988 VA 
psychiatric examination.  The examination report, authored by 
two VA staff psychiatrist and the Chief of the Mental Hygiene 
Clinic, noted that the veteran did not suffer from PTSD.  VA 
outpatient treatment reports showed that the veteran was 
followed for treatment of paranoid schizophrenia.  The Board 
found that the veteran did not suffer from PTSD and that an 
acquired psychiatric disorder was not first manifested during 
service.  

In an October 1992 statement, the veteran reported that he 
was experiencing constant flashbacks with distorted thoughts 
about life-threatening experiences in Vietnam.  A VA health 
record in November 1992 indicated that the veteran was 
experiencing "flashbacks" whereby he saw dead bodies and 
floating hands.  He also had "clearing seeing" memories of 
Vietnam, his marriage and his childhood.  The visual 
occurrences did not last longer than a few minutes and they 
veteran said that he would just sit back and watch.  He heard 
voices sounding like his ex-wife and a little child.  He 
believed that the TV and radio were talking to him.  
Following a mental status examination, he was diagnosed with 
atypical psychosis, rule out schizophrenia.  

The veteran was afforded a VA examination by two 
psychiatrists in February 1993.  Therein, the veteran 
reported that as a young child, he believed that people were 
experimenting with his mind.  He believes that he saw flying 
saucers at the age of 16.  With respect to his Vietnam 
service, he reported that he served as a Combat Engineer with 
the 27th Engineer Division.  He worked to keep a road clear 
of mines.  He reported that he was concerned about sniper 
fire, but denied ever being attacked or wounded.  Though he 
admitted to nightmares and flashbacks, there were not usually 
associated with Vietnam.  The veteran admitted to alcohol and 
cocaine abuse.  

The examiners opined that the veteran suffered from paranoid 
schizophrenia that dated prior to his military service.  He 
had no evidence of PTSD "at all".  

In April 1993, the veteran was hospitalized with complaints 
of depression, anger, inability to sleep, poor appetite and 
diet.  He reported positive auditory hallucinations.  There 
was a history of alcohol and drug abuse noted.  Following a 
mental status examination, he was assessed with a psychiatric 
disorder, not otherwise specified, versus chronic paranoid 
schizophrenia.  

A January 1994 VA hospital record included diagnoses of PTSD, 
alcohol abuse, and mixed personality disorder.  The record 
does not set forth the basis for the diagnosis of PTSD or 
refer to any events in Vietnam.  

April and July 1995 VA hospital records include diagnoses of 
chronic paranoid schizophrenia, alcohol abuse, PTSD and 
obsessive compulsive disorder.  The mental status 
examinations did not refer to Vietnam or mention any 
stressful experiences in the military.  

In an April 1996 VA hospital record, the veteran complained 
of depression and suicidal ideation.  He reported that the 
symptoms, including symptoms of psychosis, began in 1980.  
The veteran had a history of chronic paranoid schizophrenia 
and a self-reported diagnosis of PTSD.  During a mental 
status examination, the veteran was unable to correlate 
military experience and PTSD.  His thought process was 
disorganized and he gave an illogical description of military 
experience.  He noted flashbacks to a place he had been in 
Vietnam, but did not relive stressful, traumatic events.  The 
examiner noted that his deficits supported a diagnosis of 
chronic paranoid schizophrenia.  The veteran's complaints of 
flashbacks were in reference to movies he had seen about 
Vietnam, and his symptoms were not supportive of a diagnosis 
of PTSD.  

In November 1996, the veteran was hospitalized with 
complaints of anxiety, auditory hallucinations and 
flashbacks.  With respect to his flashbacks, the physician 
noted that he saw objects in his field of vision after the 
objects had been removed.  The discharge diagnosis was 
psychotic disorder, not otherwise specified and alcohol 
abuse.  

VA hospital records in January and February 1997 show 
treatment for chronic paranoid schizophrenia.  

In June 1998, the veteran was hospitalized for treatment of 
chronic paranoid schizophrenia.  

In December 1998, the veteran submitted a stressor statement.  
He reported that he served in Vietnam clearing roads of mines 
and performing demolition work.  He noted that VA provided 
all treatment for his psychiatric condition.  

In February 2000, the Center for Unit Records Research 
supplied copies of Operational Reports-Lessons Learned for 
the 27th Engineer Battalion in 1969.  The veteran was 
encouraged to supply more specific information to verify any 
combat incidents and casualties.  The reports reveal that the 
27th Engineer Battalion mission was to provide maintenance 
and tactical construction of roadway.  The report noted that 
4 enlisted men were killed in action.  

A November 2000 progress note indicated that the veteran's 
history was inconclusive due to evasion and disorganization.  
He was unable to describe re-instatement experiences but did 
demonstrate avoidance and irritability.  There was no clear 
evidence of schizophrenia or other psychotic disorder.  The 
symptoms were consistent with a PTSD-like syndrome.  However, 
the examiner would not rule out impulse/cognitive disturbance 
from a closed head trauma or contribution from intoxication.  

A July 2001 VA clinic note reported that the veteran's 
symptoms remained vague.  The veteran endorsed symptoms of 
litigiousness and interpersonal distrust.  He cited recurring 
flashbacks that were at odds with his endorsed symptoms 
during screening.  The assessment was PTSD-like symptoms 
versus paranoid personality traits (working diagnosis), 
alcohol abuse, and cannabis abuse.  

In a June 2002 statement, the veteran reported that he 
received no private medical treatment for PTSD.  He stated 
that he saw action with the enemy the entire time while 
serving in Vietnam.  

In a June 2003 statement, the veteran reported that he was in 
charge of keeping the tank trail open for the 101st Airborne 
and performed mine fielding.  He stated that every morning 
they would sweep for mines.  For the last three months in 
Vietnam, he reported that he blew up unexploded munitions.  
When asked to report casualties, the veteran reported that he 
did not remember the names of anyone injured or killed.  

In January 2004, the veteran was afforded a VA contract 
examination conducted by a Board Certified Psychiatrist.  
When asked about symptoms of PTSD, the veteran stated that he 
had flashbacks; he stated that he saw nothing but black, or 
images from 3 to 5 years ago.  When asked about any other 
symptoms of PTSD, the veteran was extremely vague and unable 
to give any other symptoms that were bothering him at the 
present time.  He said he heard voices of that of a kid.  The 
veteran was not currently under psychiatric care.  The 
veteran admitted to cocaine use in the past and current 
frequent alcohol use.  

Following a mental status examination, the veteran was 
diagnosed with alcohol dependence.  The examiner opined that 
the veteran was likely malingering his symptoms in order to 
obtain financial gain.  She opined that the veteran did not 
suffer from flashbacks as he was very vague about them and 
could not give any other symptoms of PTSD.  She noted the 
past history of psychiatric treatment, but opined that he was 
possibly intoxicated or malingering in order to get medical 
treatment.  From a psychiatric standpoint, he did not present 
with any significant impairment in his ability to work but 
wanted to be service-connected to obtain benefits.  

In an Addendum, the examiner opined that the veteran did not 
fulfill the criteria for PTSD.  He did not persistently 
reexperience traumatic events in the form of recurrent and 
intrusive distressing recollection of the events, have 
recurrent flashbacks of the events, or show intense 
psychological distress due to exposure to traumatic events.  
She noted again that the veteran appeared to be malingering.  

Upon review of the evidence of record, and presuming the 
credibility of the evidence, the Board finds that new and 
material evidence has been received for the claim for service 
connection for PTSD.  In this respect, the evidence shows 
treatment various psychiatric disorders, to include sporadic 
diagnoses of PTSD.  Additionally, since the last final 
denial, the veteran has submitted statements regarding his 
service in Vietnam, and CURR provided information concerning 
the 27th Engineer Battalion.  Thus, the evidence is "new" in 
the sense that it was not of record at the time of the April 
1989 Board decision.  Moreover, the evidence is "material" 
for the purposes of reopening the finally denied claim.  

The Board notes that the evidence need only, at a minimum, 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability", even where it will not eventually convince VA 
to alter its decision.  See Hodge, 155 F.3d at 1363; 
38 C.F.R. § 3.156.  As such, and as new and material evidence 
has been submitted, the criteria for reopening the claim for 
service connection for PTSD have been met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  


ORDER

Having received new and material evidence, the claim of 
entitlement to service connection for PTSD is reopened and, 
to this extent only, the appeal is granted.


REMAND

Having reopened the veteran's claim for service connection 
for PTSD, the Board may consider the merits of that claim 
only after ensuring that the veteran has received the notice 
and the assistance contemplated by the Veterans Claims 
Assistance Act of 2000 (VCAA).  In this context, while the 
information of record reflects that the RO adjudicated this 
claim based on the merits, the record contains no document 
that satisfies the notification requirements of the VCAA for 
this discrete claim.  As a result, corrective action is 
needed to satisfy those requirements.

Accordingly, the matter is hereby REMANDED to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following actions:

1.  With respect to the issues of 
entitlement to service connection for 
PTSD (on the merits), the RO should send 
the veteran a letter that complies with 
the notification requirements of the 
38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should indicate 
what, if any information and evidence not 
previously provided to the VA is 
necessary to substantiate the veteran's 
claim.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession  that pertains 
to the merits of claim for service 
connection for PTSD.

2.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations.

3.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for PTSD based on the merits, 
and in light of the all pertinent 
evidence and legal authority.

If the benefit sought on appeal remains adverse to the 
veteran, the RO should furnish to the veteran and his 
representative an appropriate supplemental statement of the 
case, and afford him the opportunity to provide written or 
other argument in response thereto before the claims file is 
returned to the Board for further appellate consideration.

The purpose of this remand is to ensure due process of law.  
The Board intimates no opinion, legal or factual, as to the 
ultimate disposition in this case by reason of this remand.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


